Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 9, the claim recites “a base rotatably coupled to the shoe at the” which renders the claim indefinite because it is not clear the area at which the base is rotatably to the shoe.  For the purposes of examination, this phrase will be interpreted as a base rotatably coupled to the shoe, i.e., it may be coupled at any location.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 17-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-14 of U.S. Patent No. 11,305,324 B2 to Barton. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in Barton teach each and every limitation of the claims pending in the present application, as discussed in further detail below.
Regarding claim 17, Barton teaches a geared conduit bender (claim 11) comprising: an elongated shaft (claim 11); a shoe comprising a top portion and a curved portion (claim 11), the top portion coupled to the curved portion and configured to receive and enclose the elongated shaft (claim 11), the curved portion comprising gear teeth that extend radially from an interior top surface of the curved portion (claim 11); and a gear assembly coupled to the elongated shaft and configured to engage with the shoe (claim 11). 
Regarding claim 18, Barton teaches the geared conduit bender of claim 17, further comprising a link that is rotatably coupled to the gear assembly and the elongated shaft at a first axis of rotation claim 14), the link being further rotatably coupled to the shoe at a second axis of rotation (claim 14).
Regarding claim 19, Barton teaches the geared conduit bender of claim 18, the gear assembly further comprising a pinion gear rotatably coupled to the elongated shaft at the first axis of rotation (claim 12), the pinion gear rotatably engaging with the gear teeth of the shoe (claim 12).
Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 and 9 of Barton in view of US 3,785,190 to Schall in further view of US 2004/0069043 A1 to Bates.  
Regarding claim 1, Barton teaches a geared conduit bender (claim 1) comprising: an elongated shaft (claim 1); a link rotatably coupled to the elongated shaft at a first end of the link (claim 1); a shoe rotatably coupled to a second end of the link opposite the first end along a longitudinal axis (claim 1), the shoe comprising gear teeth that extend radially from an interior top surface in a direction toward the link (claim 1); a pinion gear that rotatably engages with the gear teeth (claim 1); 
Barton fails to explicitly teach a connector configured to receive the elongated shaft, the connector comprising: two prongs protruding from the connector such that the prongs surround the pinion gear on both sides; and a pair of slots on opposing sides of the connector; and a pin extending from the elongated shaft through the pair of slots securing the elongated shaft to the connector.
Schall teaches a bending tool (Abstract) comprising an elongated shaft 42 and a connector 44 configured to receive the elongated shaft (Fig. 3), the connector 44 comprising: two prongs protruding from the connector such that the prongs surround the pinion gear 58-63 on both sides (Fig. 3 shows the prongs of the connector surrounding the gear).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the bending tool of Barton to include connector and prongs of Schall to connect the shaft to the gear assembly so that the gear assembly may be secured in a desired position between the prongs and in engagement with the teeth of the shoe while performing bending operations.
Bates teaches a bending tool (Abstract) comprising a pair of slots on opposing sides of the connector 52, 54 and a pin 68 extending from the elongated shaft through the pair of slots securing the elongated shaft to the connector (Figs. 2-3).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the bending tool of Barton to include the elongated shaft that may selectively engage the gear assembly so that the shaft may be put in a non-working position or positioned in a different working position that makes it easier to perform large bending operations (Bates, Paras. [0012]-[0013] and [0032]).
Regarding claim 2, modified Barton teaches the geared conduit bender of claim 1, as discussed above. 
Modified Barton fails to explicitly teach the pin configured to selectively engage with the pinion gear.
Bates teaches a bending tool (Fig. 1; Abstract) including a pin that protrudes from the elongated shaft and is configured to selectively engage the bending assembly (Figs. 2-3).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the bending tool of Barton to include the elongated shaft that may selectively engage the gear assembly so that the shaft may be put in a non-working position or positioned in a different working position that makes it easier to perform large bending operations (Bates, Paras. [0012]-[0013] and [0032]).  It is noted that modifying the Barton to include the shaft with a pin that engages and disengages the bending assembly would result in the pin of the shaft engaging and disengaging the pinion gear when it is moved upwardly and downwardly.
Regarding claim 3, modified Barton teaches the geared conduit bender of claim 2, wherein when a user pushes longitudinally down on the elongated shaft, the pin engages the pinion gear and wherein when a user pulls longitudinally up on the elongated shaft, the pin disengages from the pinion gear (Bates, Figs. 2-3; modified Barton includes the shaft with a pin that selectively engages the pinion gear of Bates, and Figs. 2-3 of Bates shows that the pin engages the bending assembly, i.e., the gear, when pushed down and disengages the bending assembly when pulled up).
Regarding claim 4, modified Barton teaches the geared conduit bender of claim 1, the shoe comprising arms that extend between a first end of a curved portion of the shoe and a second end of the curved portion of the shoe (claim 5), the arms rotatably coupling the shoe to the second end of the link (claim 5).
Regarding claim 5, modified Barton teaches the geared conduit bender of claim 4, the curved portion of the shoe comprising a channel extending along a bottom portion of the shoe opposite the gear teeth (claim 3), the channel configured to receive and at least partially secure a conduit when the conduit is being bent (claim 3).
Regarding claim 6, modified Barton teaches the geared conduit bender of claim 5, the curved portion of the shoe further comprising a hook coupled to the first end of the curved portion (claim 4).
Regarding claim 7, modified Barton teaches the geared conduit bender of claim 4, the arms defining an elongated slot (claim 6), the connector positioned within the elongated slot (claim 6; the elongated shaft which is connected to the connector is positioned within the elongated slot).
Regarding claim 8, modified Barton teaches the geared conduit bender of claim 7, wherein the rotation of the elongated shaft is limited to a size of the elongated slot (claim 6; it is noted that claim 6 states that the elongated shaft is rotated through the slot and therefore would be limited by the slot because it is within the slot).
Claims 9-12 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 9 and 11 of Barton in view of Bates.
Regarding claim 9, Barton teaches a tool for bending an elongated workpiece (claim 1), the tool comprising: an elongated shaft (claim 1); a shoe comprising a hook and an arc (claim 4), the arc comprising gear teeth protruding radially inward from a top surface of the arc (claim 1), the hook fixedly coupled to a first end of the arc (claim 4); a gear assembly rotatably coupled to the elongated shaft (claim 1), the gear assembly engaging with the shoe (claim 1); and a pin that protrudes from the elongated shaft (claim 2). 
Barton fails to explicitly teach the elongated shaft is configured to selectively engage the gear assembly when the elongated shaft moves longitudinally downward.
Bates teaches a bending tool (Fig. 1; Abstract) including a pin that protrudes from the elongated shaft and the elongated shaft is configured to selectively engage the bending assembly when the elongated shaft moves longitudinally downward (Figs. 2-3).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the bending tool of Barton to include the elongated shaft that may selectively engage the gear assembly so that the shaft may be put in a non-working position or positioned in a different working position that makes it easier to perform large bending operations (Bates, Paras. [0012]-[0013] and [0032]).  It is noted that modifying the Barton to include the shaft with a pin that engages and disengages the bending assembly would result in the pin of the shaft engaging and disengaging the pinion gear when it is moved upwardly and downwardly.
Regarding claim 10, modified Barton teaches the tool of claim 9, the gear assembly comprising: a pinion gear rotatably coupled to the elongated shaft at a first axis of rotation (claim 1), the pinion gear rotatably engaging with the gear teeth of the shoe (claim 1).
Regarding claim 11, modified Barton teaches the geared conduit bender of claim 9, wherein when the elongated shaft moves longitudinally upward, the pin disengages from the gear assembly (Bates, Figs. 2-3; modified Barton includes the shaft with a pin that selectively engages the pinion gear of Bates, and Figs. 2-3 of Bates shows that the pin engages the pinion gear when pushed down and disengages the pinion gear when pulled up).
Regarding claim 12, modified Barton teaches the tool of claim 9, further comprising a base rotatably coupled to the shoe at the (claim 9), the base comprising a flange and a plate (claim 9), the plate configured to be positioned on a surface when the elongated workpiece is being bent (claim 9).
Regarding claim 20, Barton teaches the geared conduit bender of claim 17 (claim 11).  
Barton fails to explicitly teach a pin that protrudes from the elongated shaft and is configured to selectively engage the gear assembly when the elongated shaft moves longitudinally downward and wherein when the elongated shaft moves longitudinally upward, the pin is configured to disengage from the gear assembly.
Bates teaches a bending tool (Fig. 1; Abstract) a pin that protrudes from the elongated shaft and is configured to selectively engage the bending assembly when the elongated shaft moves longitudinally downward and wherein when the elongated shaft moves longitudinally upward, the pin is configured to disengage from the bending assembly (Figs. 2-3).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the bending tool of Barton to include the elongated shaft that may be moved upwardly to disengage the gear assembly so that the shaft may be put in a non-working position or positioned in a different working position that makes it easier to perform large bending operations (Bates, Paras. [0012]-[0013] and [0032]).  It is noted that modifying the Barton to include the shaft with a pin that engages and disengages the bending assembly would result in the pin of the shaft engaging and disengaging the gear assembly when it is moved upwardly and downwardly.
Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of Barton in view of Bates in further view of US 2,656,747 to Lewin.
Regarding claim 12, modified Barton teaches the tool of claim 9. 
However, Barton fails to explicitly teach a base rotatably coupled to the shoe, the base comprising a flange and a plate, the plate configured to be positioned on a surface when the elongated workpiece is being bent.
Lewin teaches a bending tool (Figs. 3, 4, and 6) comprising a base 23, 27, 28 rotatably coupled to the shoe 10 (Figs. 3, 4, and 6), the base comprising a flange 27 and a plate 23, the plate 23 configured to be positioned on a surface when the elongated workpiece is being bent (Figs. 3, 4, and 6; as shown in Fig. 4, the plate is positioned on a surface when the workpiece is being bent).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the bending tool of Barton to include base of Lewin so that the bending tool can be stably supported on a flat surface while the bending operation is performed, thus resulting in a safer and more efficient bending operation.
Claims 13-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of Barton in view of Bates in further view of Lewin in further view of Schall.
Regarding claim 13, modified Barton teaches the tool of claim 12.  
Modified Barton fails to explicitly teach the base further comprising a reaction arm, the reaction arm extending away from the shoe at the first end of the arc and including a channel configured to receive the elongated workpiece when the elongated workpiece is being bent.
Schall teaches a base comprising a reaction arm 30, the reaction arm 30 extending away from the shoe 12 at the first end of the arc and including a channel configured to receive the elongated workpiece when the elongated workpiece is being bent (Fig. 1; Col. 3, Lns. 15-27; the reaction arm 30 is positioned by the bottom end of the arced portion of shoe 12, and the reaction arm 30 has a concave recess 54 for receiving the workpiece).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the bending tool of Barton to include the reaction arm of Schall so that the full engagement is maintained between the bending mechanisms and the workpiece during the bending operation (Schall, Col. 3, Lns. 19-24).
Regarding claim 14, modified Barton teaches the tool of claim 13, wherein the reaction arm 30 is a pipe such that the elongated workpiece is inserted axially into the reaction arm (Schall, Fig. 1; modified Barton includes the reaction arm of Schall, and as shown in Fig. 1 the arm 30 is a pipe and the workpiece may be inserted axially into the recess of the arm).
Regarding claim 15, modified Barton teaches the tool of claim 13, wherein the reaction arm 30 is coupled to a sidewall 24, the sidewall 24 extending perpendicularly from the plate of the base (Schall, Fig. 1; it is noted that modified Barton includes the base of Lewin and the reaction arm of Schall, and the reaction arm 30 of Schall includes a sidewall 24 that would extend perpendicularly relative to the plate of the base depending on the position of the plate during its rotation while bending is being performed).
Regarding claim 16, modified Barton teaches the tool of claim 13, wherein the reaction arm 30 is open along a top portion of the channel such that the elongated workpiece can be lowered into the reaction arm (Schall, Fig. 1; it is noted that modified Barton includes the reaction arm of Schall, and the workpiece may be lowered into the reaction arm 30 at the area away from the shoe 12).
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Schall in view of Bates.
Regarding claim 1, Schall teaches a geared conduit bender (Abstract) comprising: 
an elongated shaft 42 (Fig. 3); 
a link 24 rotatably coupled to the elongated shaft 42 at a first end of the link (Figs. 1 and 3; link 24 is coupled to shaft via pin 38 which connects to the prongs 44 of the connector on the elongated shaft); 
a shoe 12 rotatably coupled to a second end of the link 24 opposite the first end along a longitudinal axis (Fig. 1; shoe is coupled to the link at the second end at pin 22), the shoe comprising gear teeth 17 that extend radially from an interior top surface in a direction toward the link (Fig. 1; the teeth extend towards the top portion of link 24); 
a pinion gear 58-63 that rotatably engages with the gear teeth 17 (Figs. 1 and 3-4; gears 58-63 function as a pin gear to engage with the gear teeth 17); 
a connector 44 configured to receive the elongated shaft 42 (Fig. 3), 
the connector 44 comprising: two prongs protruding from the connector such that the prongs surround the pinion gear on both sides (Fig. 3).
Schall fails to explicitly teach a pair of slots on opposing sides of the connector and a pin extending from the elongated shaft through the pair of slots securing the elongated shaft to the connector.
Bates teaches a bending tool (Abstract) comprising a pair of slots on opposing sides of the connector 52, 54 and a pin 68 extending from the elongated shaft through the pair of slots securing the elongated shaft to the connector (Figs. 2-3).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the bending tool of Schall to include the elongated shaft that may selectively engage the gear assembly so that the shaft may be put in a non-working position or positioned in a different working position that makes it easier to perform large bending operations (Bates, Paras. [0012]-[0013] and [0032]).
Regarding claim 2, modified Schall teaches the geared conduit bender of claim 1 (Fig. 1). 
Modified Schall fails to explicitly teach the pin configured to selectively engage with the pinion gear.
Bates teaches a bending tool (Fig. 1; Abstract) a pin that protrudes from the elongated shaft and is configured to selectively engage the bending assembly (Figs. 2-3).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the bending tool of Schall to include the elongated shaft that may selectively engage the gear assembly so that the shaft may be put in a non-working position or positioned in a different working position that makes it easier to perform large bending operations (Bates, Paras. [0012]-[0013] and [0032]).  It is noted that modifying the Barton to include the shaft with a pin that engages and disengages the bending assembly would result in the pin of the shaft engaging and disengaging the pinion gear when it is moved upwardly and downwardly. 
Regarding claim 3, modified Schall teaches the geared conduit bender of claim 2, wherein when a user pushes longitudinally down on the elongated shaft, the pin engages the pinion gear and wherein when a user pulls longitudinally up on the elongated shaft, the pin disengages from the pinion gear (Bates, Figs. 2-3; modified Schall includes the shaft with pin that selectively engages the bending tool of Bates, and therefore includes pin of the shaft that may engage the pinion gear when moved down and may disengage the pinion gear when pulled up).
Regarding claim 9, Schall teaches a tool for bending an elongated workpiece (Fig. 1), the tool comprising: 
an elongated shaft 42 (Fig. 3); 
a shoe 12 comprising a hook 21 and an arc (Fig. 1 shows that the shoe includes an arc shaped body), the arc comprising gear teeth 17 protruding radially inward from a top surface of the arc (Fig. 1), the hook fixedly coupled to a first end of the arc (Fig. 1 shows that the hook is connected to the end of the arc of the shoe); 
a gear assembly 58-63 rotatably coupled to the elongated shaft 42 (Figs. 1 and 3), the gear assembly engaging with the shoe (Figs. 1 and 3). 
Schall fails to explicitly teach a pin that protrudes from the elongated shaft and is configured to selectively engage the gear assembly when the elongated shaft moves longitudinally downward.
Bates teaches a bending tool (Fig. 1; Abstract) including a pin 50 that protrudes from the elongated shaft and the elongated shaft is configured to selectively engage the bending assembly when the elongated shaft moves longitudinally downward (Figs. 2-3).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the bending tool of Barton to include the elongated shaft that may selectively engage the gear assembly so that the shaft may be put in a non-working position or positioned in a different working position that makes it easier to perform large bending operations (Bates, Paras. [0012]-[0013] and [0032]).  It is noted that modifying the Barton to include the shaft with a pin that engages and disengages the bending assembly would result in the pin of the shaft engaging and disengaging the pinion gear when it is moved upwardly and downwardly.
Regarding claim 10, modified Schall teaches the tool of claim 9, the gear assembly comprising: a pinion gear 58-63 rotatably coupled to the elongated shaft at a first axis of rotation, the pinion gear rotatably engaging with the gear teeth of the shoe (Figs. 1 and 3; the gears 58-63 form a pinion gear that is rotatably connected to the shaft via pin 38 and engages the teeth of the shoe).
Regarding claim 11, The tool of claim 9, wherein when the elongated shaft moves longitudinally upward, the pin disengages from the gear assembly (Bates, Figs. 2-3; it is noted that modified Schall includes the shaft with a pin of Bates, and Bates teaches the pin of the shaft disengages the bending assembly when moved upwardly).
Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Schall in view of Bates in further view of US 361,398 to Daniels.
Regarding claim 4, modified Schall teaches the geared conduit bender of claim 1 (Fig. 1). 
Schall fails to explicitly teach the shoe comprising arms that extend between a first end of a curved portion of the shoe and a second end of the curved portion of the shoe, the arms rotatably coupling the shoe to the second end of the link.
Daniels teaches a bending tool (Fig. 1) comprising arms that extend between a first end of a curved portion of the shoe and a second end of the curved portion of the shoe, the arms rotatably coupling the shoe to the second end of the link (see Examiner’s Annotated Figure below).

    PNG
    media_image1.png
    404
    468
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the clamed invention to modify the bending tool of Schall to include the arms of Daniels to provide a fulcrum-support to exert pressure while bending (Daniels, Fig. 1, P. 1, Col. 2, Lns. 43-45). 
Regarding claim 5, modified Schall teaches the geared conduit bender of claim 4, the curved portion of the shoe 12 comprising a channel extending along a bottom portion of the shoe opposite the gear teeth (Figs. 1-3; the shoe includes a curved portion with a channel that received the workpiece 32), the channel configured to receive and at least partially secure a conduit when the conduit is being bent (Figs. 1-3).
Regarding claim 6, modified Schall teaches the geared conduit bender of claim 5, the curved portion of the shoe 12 further comprising a hook 21 coupled to the first end of the curved portion (Fig. 1; a hook 21 at the first end secures the workpiece to the shoe 12 during the bending operation).
Claims 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Schall in view of Bates in further view of Lewin.
Regarding claim 12, modified Schall teaches the tool of claim 9 (Fig. 1). 
Schall fails to explicitly teach the tool further comprising a base rotatably coupled to the shoe, the base comprising a flange and a plate, the plate configured to be positioned on a surface when the elongated workpiece is being bent.
Lewin teaches a bending tool (Figs. 3, 4, and 6) comprising a base 23, 27, 28 rotatably coupled to the shoe 10 (Figs. 3, 4, and 6), the base comprising a flange 27 and a plate 23, the plate 23 configured to be positioned on a surface when the elongated workpiece is being bent (Figs. 3, 4, and 6; as shown in Fig. 4, the plate is positioned on a surface when the workpiece is being bent).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the bending tool of Barton to include base of Lewin so that the bending tool can be stably supported on a flat surface while the bending operation is performed, thus resulting in a safer and more efficient bending operation.
Regarding claim 13, modified Schall teaches the tool of claim 12, the base further comprising a reaction arm 30 (Fig. 1), the reaction arm 30 extending away from the shoe at the first end of the arc and including a channel 54 configured to receive the elongated workpiece when the elongated workpiece is being bent (Figs. 1-3; Col. 3, Lns 15-27; the arm 30 extends away from the bottom end of the arc, i.e., the first end of the arc is the bottom and the second end is the top, and includes a recess, i.e., a channel, that receives the workpiece when it is being bent).
Regarding claim 14, modified Schall teaches the tool of claim 13, wherein the reaction arm 30 is a pipe such that the elongated workpiece is inserted axially into the reaction arm (Fig. 1; as shown in Fig. 1 the arm 30 is a pipe and the workpiece may be inserted axially into the recess of the arm).
Regarding claim 15, modified Schall teaches the tool of claim 13, wherein the reaction arm 30 is coupled to a sidewall 24, the sidewall extending perpendicularly from the plate of the base (Fig. 1; modified Schall includes the rotatable plate of Lewin, and the reaction arm 30 of Schall includes a sidewall 24 that would extend perpendicularly relative to the plate of the base depending on the position of the plate during its rotation while bending is being performed).
Regarding claim 16, modified Schall teaches the tool of claim 13, wherein the reaction arm is open along a top portion of the channel such that the elongated workpiece can be lowered into the reaction arm (Fig. 1; the workpiece may be lowered into the reaction arm 30 at the area away from the shoe 12).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 3,336,779 teaches a bending tool including an elongated shaft 70, a gear assembly 60 rotatably connected to the end of the elongated shaft, and a shoe 14 with teeth extending radially upward from the shoe (Figs. 1-2). US 2,666,351 teaches a bending assembly including a base with a plate 23 that engages the surface of a ground (Fig. 1).  US 4,372,145 teaches a bending assembly having a base with a plate 18, 21 and a rocker arm 35 (Figs. 5 and 8-10).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW STEPHENS whose telephone number is (571)272-6722. The examiner can normally be reached M-F 930-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571)270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW STEPHENS/Examiner, Art Unit 3725        

/SHELLEY M SELF/Supervisory Patent Examiner, Art Unit 3725